PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Michael Stephen Medina
Application No. 16/690,856
Filed: 21 Nov 2019
For: Iron Bed
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “Petition Requesting Withdrawal of Abandonment (based on failure to receive an Office Action)” filed April 29, 2022. This is also in response to the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) on April 29, 2022. 

The petitions are DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any renewed petition under 37 CFR 1.181 not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. 704. 

Petition to Withdraw Holding of Abandonment

On July 14, 2021, the Office mailed a non-final Office action, which set a three-month shortened statutory period from the date of the Office action to respond to avoid abandonment. No extensions of time were obtained. In the absence of the Office receiving a timely and proper reply to the non-final Office action of July 14, 2021, the application became abandoned on October 15, 2021. On May 17, 2022, the Office mailed a Notice of Abandonment. 

In the absence of any irregularity, there is a strong presumption that an Office action was properly mailed to an applicant at the correspondence address of record with the USPTO. This presumption may be overcome by a showing the Office action was not in fact received. If an allegation that an Office action or notice was never received is adequately supported by an applicant on petition, the Office may grant the petition to withdraw holding of abandonment and re-mail the Office communication.

The Office understands that a pro se applicant may not have developed a formal docket record system for tracking correspondence. Nevertheless, a petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. Specifically, a showing of nonreceipt must include the following items:

(1) A statement explaining the system for keeping track of patent matters, the manner in which applicant receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matters. This statement should include: (a) where petitioner keeps the correspondence; (b) where due dates are recorded; (c) how petitioner knows replies are due, in essence, the petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. 

(2) Any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. 

(3) Copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. 

(4) A statement from petitioner, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found; and,

(5) A statement that petitioner was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

The Office has considered applicant’s argument; however, the Office finds the explanation and showing of non-receipt of the Office action is insufficient at this time. 

First, applicant did not explain in detail how his system works to keep track of patent matters and due dates for responses. Applicant did not discuss the manner in which applicant receives mail from the USPTO; where he records the due dates for response; and how he reminds himself of due dates to timely respond. 

Second, applicant stated he and his wife were out town for the month of July 2021, when the non-final Office action was mailed on July 14, 2021. Applicant did not explain how mail was handled during this period (e.g., continued delivery to correspondence address, placed on a mail hold with USPS, picked up and handled by another person, etc.). If persons (other than the USPS) picked up or handled the mail delivered to the correspondence address in July of 2021, those persons who may have handled the Office action must provide a statement indicating that they conducted a search of the location where they kept USPTO correspondence in applicant’s absence and that no Office action was found. 

Third, the documentary evidence provided with the petition is lacking. The records indicate the dates applicant received correspondence from the USPTO, but do not show the due dates for response. It is unclear how applicant’s records serve as a reminder of the due dates for response to an Office action or notice. Applicant must provide a copies of any records or other methods, which serve as a reminder of the due date for a response to an Office action (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. If these documents are unavailable, applicant must state such on renewed petition and explain in detail how these records remind applicant of when to act in response to USPTO communications.

In view of the above, the petition to withdraw holding of abandonment is dismissed.

Petition to Revive the Application 

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the following:

The reply required to the nonfinal Office action;
The petition fee as set forth in § 1.17(m) (currently $525 for micro entity); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Applicant did pay the petition to revive fee as set forth in § 1.17(m). The petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. The Office will not reach the merits of any petition under 37 CFR 1.137(a) lacking the requisite petition fee. For this reason, the Office must dismiss the petition to revive without considering the merits of the petition.

A copy of the non-final Office action mailed July 14, 2021, and a Form PTO/SB/64 for filing a petition to revive the application under 37 CFR 1.137(a) are enclosed with this decision. 



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  Petition to Revive Form  (PTO/SB/64) and copy of non-final Office action mailed July 14, 2021